United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  July 11, 2003
                       _____________________
                                                        Charles R. Fulbruge III
                           No. 02-30645                         Clerk
                         Summary Calendar
                      _____________________


                         JAMES CRANDELL,

                                              Petitioner-Appellant,

                              versus

               WARDEN LOUISIANA STATE PENITENTIARY,

                                              Respondent-Appellee.


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (99-CV-2166)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Crandell, Louisiana prisoner #301148, was convicted of

first degree murder and sentenced to life in prison.      Concerning

his application for federal habeas relief pursuant to 28 U.S.C. §

2254, our court granted Crandell a certificate of appealability on:

(1) whether Teague v. Lane, 489 U.S. 288 (1989), bars Crandell’s

asserting his challenge to the indictment; (2) whether Crandell

validly asserted denial of due process and equal protection by the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
alleged racially discriminatory method of selecting grand jury

forepersons     in     Bossier   Parish;    and   (3)   whether   counsel   was

ineffective for failing to move to quash the indictment on that

basis.    (Crandell’s motion for appointment of counsel on appeal is

DENIED.)

     The district court’s determination that Campbell v. Louisiana,

523 U.S. 392 (1998) (white defendant has third-party standing to

challenge exclusion of blacks from grand jury), was a “new rule” of

constitutional law that could not be applied retroactively under

Teague is erroneous in the light of our subsequent decision in

Peterson v. Cain, 302 F.3d 508, 515 (5th Cir. 2002), cert. denied,

123 S. Ct. 886 (2003).       Peterson held the Supreme Court derived its

Campbell decision from its earlier decisions in Powers v. Ohio, 499

U.S. 400 (1991), Hobby v. United States, 468 U.S. 339 (1984), Rose

v. Mitchell, 443 U.S. 545 (1979), and Peters v. Kiff, 407 U.S. 493

(1972)(plurality opinion).         Peterson, 302 F.3d at 512-15.       All of

these decisions were rendered prior to when Crandell’s conviction

became final.        In short, Campbell is not a new rule of law and

Teague does not bar Crandell’s due process and equal protection

claims.

     As for Crandell’s claim that counsel was ineffective for

failing    to   move    to   quash,   the   district    court’s   ineffective

assistance of counsel ruling was based, in part, on Campbell’s

being a new rule of Constitutional law.

                                       2
     We, therefore, VACATE that portion of the district court’s

judgment on these issues and REMAND: (1) Crandell’s due process and

equal   protection   claims     based      on   the     alleged    racially

discriminatory   method   of   selecting    grand     jury   forepersons   in

Bossier Parish; and (2) his ineffective assistance claim for

counsel’s failure to move to quash the indictment on that basis.


                                                VACATED and REMANDED




                                   3